Citation Nr: 1432113	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at a non-VA medical facility on July 4 and July 5, 2010.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 until October 2008 and inactive reserve service until March 2010. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 determination from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Biloxi, Mississippi.

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. The Veteran received treatment from Department of Defense health care providers within two years of July 4, 2010, including August 2008 and at separation from active service. 

2. The Veteran obtained emergency treatment at the Baptist Hospital in Pensacola, Florida on July 4 and July 5, 2010 due to an injury that was not service-connected. 

3. The Veteran had not received VA medical services within the 24-month period preceding the July 4 and July 5, 2010 treatment.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during emergency treatment at Baptist Hospital on July 4, 2010 and July 5, 2010.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002); 38 C.F.R. § 17.1002(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Review of the claims file reveals compliance with the VCAA by way of a July 2010 letter sent from the VAMC to the Veteran.  

Regardless, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the Veteran's unauthorized medical expenses claim is being denied as a matter of law because at the time the alleged emergency treatment was furnished, the Veteran had not received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the alleged emergency treatment.  See 38 C.F.R. § 17.1002(d) (2013).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the unauthorized medical expenses issue on appeal. See 38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2013).

II. Factual Background

On July 4, 2010, the Veteran was involved in an accident that caused a laceration to the top of his head.  As a result, the Veteran was taken to the emergency room at Baptist Health Care Hospital (Baptist Hospital) in Pensacola, Florida on the same day.  The Veteran received treatment for his injury and was discharged on July 5, 2010.  The bill for this treatment was subsequently submitted to the Gulf Coast VA Medical Center in Biloxi, Mississippi for payment.  Unfortunately, payment for this treatment was denied because the Veteran did not receive VA medical care within the 24 month period preceding the July 4, 2010 and July 5, 2010 medical care.

The evidence of record indicates that the Veteran did not receive any VA medical care prior to July 4, 2010 and that the earliest recorded VA treatment was received by the Veteran in September 2010.  The evidence also shows that the Veteran received treatment from Department of Defense (DOD) health care facilities in August 2008 and at separation.  

The Veteran has requested reimbursement for his unauthorized medical expenses that resulted from his treatment at the Baptist Hospital on July 4 and July 5, 2010.  He contends that his treatment was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He also asserts that his DOD treatment should be substituted for the VA treatment requirement as he was on active duty within 24 months of his required treatment and was in the inactive reserves through March 2010.  The Veteran essentially argues that it would be inequitable to deny payment based upon his failure to receive VA health care treatment within the 24 months prior to his accident since he received other health care treatment provided by another federal entity in that time.    

III. Laws, Regulations, and Analysis

First, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a)  (2013).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private medical care.  In addition, he was not service-connected for any disability by VA at the time of the accident and the medical treatment sought was not in relation to any service-connected disability.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is not warranted in the Veteran's claim.
 
As noted above, the Veteran was not service-connected for any disability at the time and his treatment at the non-VA hospital was not for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  The Veteran also has not alleged that his treatment was for any of these purposes.  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

However, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013). One of these conditions is that at the time the private emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. § 1725(b)(2)(B) (West 2002); 38 C.F.R. §17.1002(d) (2013).  On July 28, 2010, the VAMC established that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment in July 2010 for his head injury.  The Veteran has not disputed this fact.  As the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h). 

In making this determination, the Board acknowledges that the Veteran was likely unaware and never notified by VA of the requirement that he must receive VA treatment in the 24 months prior to any private emergency treatment.  However, the law is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the government were charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 
The Board recognizes that the Veteran had access to (and received) other health care provided by the federal government within the 24 month period prior to his accident and likely did not have a medical reason to receive treatment at a VA medical facility within this period.  However, the Board must recognize that the regulation governing reimbursement of payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders specifically requires that the Veteran be enrolled in the VA health care system and have been in receipt of VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  As medical services provided by the DOD are not granted under the authority of 38 U.S.C. Chapter 17 and are not considered "VA medical services," the Board is unable to grant payment for this claim.   

While the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The law does not allow for reimbursement of private medical expenses under § 1725 when a Veteran did not receive VA medical services within the 24-month period preceding the furnishing of any private emergency treatment. There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for reimbursement must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Baptist Hospital on July 4, 2010 and July 5, 2010 is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


